Citation Nr: 0410123	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  98-17 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel






INTRODUCTION

The veteran had on active duty from June 1968 until May 1970.  
This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) the Regional Office (RO) in San Juan, Puerto Rico.  


REMAND

The veteran in his original application for benefits received in 
June 1970 indicated that he was treated at the Ft. Ord Army 
hospital for his nervous condition in August 1968.  Pursuant to a 
July 1999 Board remand the RO requested the National Personnel 
Records Center (NPRC) in June 2002 to conduct a search for medical 
records pertaining to the veteran's reported treatment at Ft. Ord 
in August 1968 and corresponding sick call and morning reports.  
In August 2003 the RO requested the NPRC to conduct a search for 
inpatient clinical records for August 1968 at Ft. Ord.  The NPRC 
in September 2003 responded that searches of Ft. Ord were 
conducted and no records were located.  However, it is unclear 
whether a search of the sick call and morning reports was not 
conducted.  Thus, the Board finds that additional development in 
this area is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and ensure that all 
Veterans Claims Assistance Act of 2000 (VCAA) notice obligations 
have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002). The veteran should also be informed to furnish all 
evidence in his possession that is pertinent to his claim.  38 
C.F.R. § 3.159(b)(1) (2003).

2.  The veteran should be asked to furnish the name of the unit to 
which he was assigned at Ft. Ord and to verify the dates he 
received treatment for his nervous disorder.

3.  The RO should request the NPRC to furnish a copy of the 
veteran's personnel records and to conduct a search of the sick 
call and morning reports for August 1968, unless otherwise 
indicated by the veteran.  His Health Abstract Of Service shows he 
was assigned to D-2-4 (AIT 6003) Ft. Ord (Central Troop 
Dispensary) on August 25, 1968.

4.  Following any additional development deemed appropriate by the 
RO, the RO should readjudicate the issue in appellate status.  If 
the benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of the 
case and an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





